1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   IGNACIO PULIDO,                                 )   Case No.: 1:17-cv-0884 - JLT
                                                     )
12                  Plaintiff,                       )   AMENDED ORDER AWARDING ATTORNEY’S
                                                     )   FEES PURSUANT TO THE EQUAL ACCESS TO
13          v.                                       )   JUSTICE ACT
                                                     )
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
15                                                   )
                    Defendant.                       )
16                                                   )

17          On January 8, 2019, Ignacio Pulido and Nancy A. Berryhill, Acting Commissioner of Social

18   Security, stipulated for the award and payment of attorney’s fees pursuant to the Equal Access to

19   Justice Act, 28 U.S.C. § 2412(d). (Doc. 28)

20          Accordingly, the Court ORDERS:

21          1.      Subject to the terms of the parties’ stipulation, fees in the amount of $6,300.00 are

22                  AWARDED to Plaintiff, Ignacio Pulido; and

23          2.      Plaintiff’s motion for fees and expenses (Doc. 26) is terminated as MOOT.

24
25   IT IS SO ORDERED.

26      Dated:     January 16, 2019                            /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
